Citation Nr: 9933991	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  92-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
shell fragment wound, low back, currently evaluated as 40 
percent disabling.

2.  Entitlement to service connection for a cervical spine 
disorder, claimed as secondary to the low back disability.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	John B. Gately, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant had a period of recognized guerrilla service 
from April 1945 to February 1946 as a member of the 
Philippine Commonwealth Army in the service of the Armed 
Forces of the United States.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1991 rating decision of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated November 6, 1996, 
the Board denied service connection for a cervical spine 
disorder, an increased rating for the appellant's low back 
shell fragment wound disability, and entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities.  The appellant appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (the Court), and in August 1998, the 
Court issued a Memorandum Decision vacating the Board's 
decision and remanding the case for further development and 
adjudication consistent with its Memorandum Decision.  
Judgment for the Court was issued in August 1998.


FINDINGS OF FACT

1.  The appellant had a period of recognized guerrilla 
service from April 1945 to February 1946.

2.  He is shown to have actively engaged in combat with the 
enemy during his tour of duty with the recognized Philippine 
guerrilla army in World War II.

3.  Service department records indicate that he was wounded 
in action on June 8, 1945, sustaining a penetrating shell 
fragment wound to his lumbar vertebral region at the level of 
the 3rd lumbar vertebra to the right of the midline of the 
back.

4.  His shell fragment wound injury is not shown by the 
service department records to have involved loss of 
consciousness and it is indicated that his injury was treated 
routinely (local anesthesia and debridement with suturing) 
without reported residual sequela for the remainder of his 
military service.

5.  A factual basis has not been established to support the 
appellant's assertion that he was rendered unconscious as a 
result of the shell fragment wound injury to his low back in 
service caused by a booby trap explosion.

6.  The appellant's service-connected low back disability is 
currently manifested by complaints of chronic low back pain 
and right-sided sciatica into his lower extremity.  Clinical 
findings on VA fee basis orthopedic and neurologic 
examinations of 1994 indicate that he has "moderately" 
positive sciatic stretch test of his right lower extremity 
that is related to the old shell fragment wound injury.

7.  The evidence in this case does not reflect that the 
appellant's shell fragment wound disability of the low back 
is so unusual or exceptional as to render application of the 
regular schedular criteria inadequate to rate this 
disability.

8.  Service medical records are entirely negative for any 
complaints, findings, manifestations or diagnoses of a 
cervical spine disorder, either of acute onset etiology or as 
a condition treated in connection with the June 1945 booby 
trap explosion injury.

9.  The medical evidence dated in the post service period 
shows no treatment for or complaints of neck pain until many 
years after service.

10.  The greater weight of the relevant and probative 
evidence of record establishes that the appellant's cervical 
spine disorder is not causally or etiologically related to 
his inservice injury or to his service-connected low back 
disability.

11.  The schedular criteria for a total rating for 
compensation purposes based upon individual unemployability 
have not been met.  The combined disability rating is 40 
percent.

12.  The evidence of record reflects significant and current 
functional/industrial impairment due to nonservice-connected 
disabilities.

13.  It has not been demonstrated by the evidence of record 
that the appellant's service-connected low back disability 
alone is of such severity as to preclude him from obtaining 
or retaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The appellant's service-connected residuals of a shell 
fragment wound injury to his low back are no more than 40 
percent disabling pursuant to the schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5320 (1998).

2.  Application of extraschedular provisions for the 
appellant's shell fragment wound disability is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1998).

3.  A cervical spine disorder was not incurred, directly or 
presumptively, in or aggravated by military service and is 
not proximately due to or the result of the service-connected 
low back disability (residuals, shell fragment wound).  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309, 3.310 (1998).

4.  The appellant is not individually unemployable by reason 
of his service-connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
and Part 4 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant had a period of recognized guerrilla service 
from April 1945 to February 1946 as a member of the 
Philippine Commonwealth Army in the service of the Armed 
Forces of the United States.  He was wounded-in-action on 
June 8, 1945, by a booby trap explosion, sustaining a 
penetrating shell fragment wound to his low back region, 
specifically, at the level of the 3rd lumbar vertebra to the 
right of the midline of the lumbar spine.  The wound was 
described as a clean, one (1) centimeter long penetrating 
fragment incision.  The injury was treated on June 8th in a 
field hospital with debridement and suturing.  Service 
department records do not indicate that he was rendered 
unconscious as a result of the booby trap explosion.  A sick 
report dated June 8, 1945, noted that the appellant was 
severely wounded, and classified him as a "sitting case" 
rather than a "walking" or a "lying" case.

Service department medical reports that followed indicate 
that he was seen on June 15, 1945, and put under medical 
observation for a "history of fainting, dizziness" and 
precordial pain.  The report is barely legible, but appears 
to indicate that the appellant was anxious about having to 
return to front-line duty.  Thereafter, he was admitted to a 
military hospital for a period of follow-up hospitalization 
on June 20, 1945, at which time his lower back shell fragment 
wound was described as "nearly healed" and "mild" in 
degree of residual severity.  On discharge, he was diagnosed 
with a penetrating shell fragment wound, mild, back, lumbar 
region and, situational anxiety, mild, manifested by 
dizziness, fainting and precordial pain.  For treatment 
purposes, he was given a two-week furlough with noncombat 
duty.  There is no further service department evidence of 
residual sequela or medical treatment for his lower back 
shell fragment wound injury for the remainder of his military 
service.

Following service, the appellant was granted service 
connection for the shell fragment wound injury by rating 
action in June 1955.  His disability was described as 
"[s]car, back, with slight limitation of motion and retained 
MFB [metallic foreign body]".  The evidence reviewed by the 
rating board in June 1955 included the service medical 
records, discussed above, affidavits of two fellow soldiers 
who witnessed the appellant's shell fragment wound injury, 
and the report of a VA compensation examination (VAX) 
conducted in April 1955.

The affidavits of the soldiers described the booby trap 
explosion and one stated that he found the appellant "quite 
fainting due to the rapid flow of blood from his back" and 
the other stated that the appellant "was about to faint on 
account of loss of blood from his back."

On the 1955 VAX, it was noted that the appellant complained 
of pain in his right lower back.  Objectively, there was a 
small scar (3/4" by 1/4") located at the level of the 2nd 
and 3rd lumbar vertebrae to the right of the midline of the 
lumbar spine.  The scar was described as nonadherent and 
nontender.  There were no abnormal findings on examination of 
his neurological system.  X-rays of the lumbar spine were 
negative other than the presence of the MFB seen in the soft 
tissue of the back at the level of the L2 vertebral body.

In July 1958, Dr. G. Peros reported that "the slightest 
motion provokes a severe excruciating pain over his whole 
back from [the appellant's] waist-line up to the nape of the 
neck."  Dr. Peros also reported that the appellant had 
frequent headaches and that "[p]ressure over the scar causes 
much pain about that area."  Dr. Peros concluded that the 
"presence of the [MFB] is the probable cause of 
everything."

In April 1967, a VA examiner, Dr. E. R. Lucas, noted that the 
appellant's shrapnel scar was "non-depressed, non-adherent, 
alleged[ly] painful, measuring 3/4" x 1/4".  He diagnosed a 
muscle injury involving Muscle Group XX.  That same month, a 
Dr. C. E. Cruz, a neurologist, noted that the appellant had a 
right foot drag and complaints of numbness from the lower 
back up to the neck, pain radiating from the lower back down 
the right lower extremity, and hypalgesia and hypesthesia 
from the nape of the neck to the buttock and right lower 
extremity.

In June 1970, Dr. J. A. Escobar examined the appellant and 
noted scar tenderness, pain and numbing radiating from the 
lower back up to the neck and down to the right leg and right 
foot, weakness of the right leg and right foot, migraines, 
and marked neuritis in the right leg and right foot.  It was 
further noted that the appellant's neck was slightly rigid 
and painful.  However, although he suggested that the 
migraines "may be" caused by the MFB, Dr. Escobar made no 
diagnoses referable to any cervical spine pathology.

In April 1972, a private physician noted swelling around the 
wound.

In January and March 1979, VA examiners noted the presence of 
the MFB, and diagnosed mild degenerative joint disease in the 
lumbar spine and low back pain syndrome.

In February 1983, a private physician noted "degenerative 
arthritis of spine w[ith] shrapnel in lumbar region" and 
diagnosed acute low back pain with possible herniated disc.

In January 1984, Dr. G. B. Birnbaum diagnosed low back pain 
and right leg pain secondary to the appellant's shrapnel 
wound to the back, and found that the "service related 
disease severely limits his ability to perform effectively in 
any work situation and therefore disables him."

A rating action in August 1984 granted an increased 
evaluation to 40 percent for the low back shell fragment 
wound disability on the basis of medical findings noted on a 
VAX conducted in April 1984.  On that examination, the 
history of his disability to that point in time was described 
as follows:
Since [his war-time injury] he has 
complained of pain with pins and needles 
occurring intermittently in the right leg 
as it radiates down from the right back 
to the right hip.  This has been 
especially more severe in the last five 
years.  X-Rays in the past have shown a 
residual piece of shrapnel over the 
inferior spinous process of L3.  A Dr. 
Birnbaum, ...of [the] Family Community 
Medicine at [the] University of 
California, has seen the Veteran numerous 
times in the area [] [] [s]outh of Market 
Health Center and he walks with a 
continuous limp even when he is not aware 
he is being observed.  He cannot stand or 
sit or remain in any one position for 
long periods of time.  His symptoms have 
not responded to multiple course of 
analgesia.  He cannot take nonsteroidal 
anti-inflammatory agents due to peptic 
ulcer disease.

Objectively, it was noted on the 1984 VAX that the appellant 
could only extend or raise his right leg approximately 30 
degrees before he complained of severe pain in the posterior 
aspect of the right leg.  The left leg was less impaired; he 
was able to raise it approximately 80 degrees.  Lumbar 
flexion was limited to approximately 65 degrees (95 degrees 
indicative of normal flexion of lumbar spine).  Lumbar 
extension was not performed due to reported pain.  Lateral 
flexion was slightly impaired at 30 degrees (40 degrees 
equaling full motion) and rotation was limited to 20 degrees.

It was also noted on the 1984 VAX that the appellant walked 
with a limp, favoring his right leg.  The examiner 
specifically noted that the injury only involved an entrance 
wound of approximately 1/2 centimeters in length producing a 
scar that was described as nontender to palpation.  X-rays 
were interpreted as normal; however, x-ray studies of his 
lumbar spine taken in 1979 and 1981 revealed early 
degenerative changes and a mild lumbar spondylosis (1981 x-
ray only).  The diagnosis was "[s]hrapnel wound of the back 
with residual foreign body questionably associated with low 
back problems with radiation to the right lower extremity, 
however more so probable degenerative disc disease of the 
lumbosacral spine."

The claim on appeal was filed in November 1990.  Medical 
evidence received in conjunction with this claim included VA 
inpatient and outpatient treatment reports dated in 1989-96 
which reflect treatment primarily for a multitude of 
unrelated medical conditions (asthmatic bronchitis, 
hypertension, angina, congestive heart failure, coronary 
artery disease, glaucoma, cataracts, chronic obstructive 
pulmonary disease, sinusitis, and peptic ulcer disease), but 
it is also shown that he was treated for complaints of pain 
in the right side of his neck, first reported on an 
outpatient basis in October 1989.

Medical evaluation for his neck pain complaints resulted in a 
hospital admission on November 7, 1990, at the VA Medical 
Center (VAMC), Reno, NV, at which time a myelogram and CT 
scan of his cervical spine revealed spinal stenosis at the 
levels of C3 and C4.  Thereafter, he was re-admitted to the 
San Francisco VAMC in late November 1990, and while there, 
underwent a discectomy at C3-4 on December 7, 1990.  This 
procedure was performed without complications and his 
postoperative course was described as "uneventful."  
Discharge diagnosis was C3-4 disc bulge.

Prior to his discectomy surgery, the appellant was seen by a 
VA neurologist for preoperative consultation on November 20, 
1990.  His impression of the appellant's condition was 
cervical myelopathy, but he noted that the sensory exam was 
inconsistent and not typical for spinal cord localization, 
notwithstanding his admission that his clinical findings of 
weakness in the right upper extremity were impaired due to 
the appellant's complaints of pain.  The appellant was 
described at the time of this consultation as a 71 year old 
manual laborer who also worked jobs as a security guard.  The 
VA referring neurosurgeon also noted the appellant's history 
of the inservice injury:  "He states he suffered a grenade 
injury in 1945 + suffered acute 'paralysis of [right] leg' 
requiring 6 month hospitalizations + discharge with a cane.  
He states he has had 45 years of chronic low back pain + 
several years of neck + [right] shoulder pain."
Related to the appellant's admission to the San Francisco 
VAMC in November 1990 for the discectomy surgery, a VA 
neurologist at the VAMC, Reno, NV, prepared an internal memo 
to a department chief of the San Francisco VAMC, dated 
November 29, 1990, deploring the difficulties the appellant 
experienced attempting to get himself admitted for treatment 
at that facility.  Although the main points of the memo are 
irrelevant to the claim on appeal, the VA neurologist, J. H. 
Peacock, M.D., Ph.D., provided some commentary on the 
etiology of the appellant's neck problems, in pertinent part:

[The appellant] is a 71 year old man who 
suffered a grenade injury while serving 
as a Philipine [sic] citizen with the US 
Armed Services during World War II.  A 
fragment of shrapnel remains in his back.  
He also has stenosis of the cervical 
spinal canal which has developed as a 
sequela to that injury.  As a result, his 
spinal cord was compressed to an extent 
affecting his ability to walk.

In addition to the above, the evidence of record reflects 
that the appellant's service-connected low back disability 
was examined on a VAX conducted in June 1991.  On that 
examination, he complained of chronic back pain with 
radiculopathy into the buttocks.  Objectively, it was noted 
that his residual shell fragment wound scar was well healed 
and nontender.  Range of motion of the lumbar spine was 
limited due to his reported complaints of pain and straight 
leg raising was positive to 65 degrees on the right and 70 
degrees on the right, also with reported pain in the buttocks 
with motion.  The examiner also noted that the appellant was 
unable to squat and rise due to weakness in his legs and that 
he could not walk on his toes.  Neurologically, it was 
indicated that the appellant demonstrated poor mobility due 
to pain and weakness in the lower extremities.  X-rays of the 
lumbar spine were essentially negative other than the 
presence of the MFB seen in the soft tissue posteriorly 
adjacent to the spinous process of L3 on the right side.  It 
was also indicated that these x-ray findings were unchanged 
compared to a prior study taken November 7, 1990.
Additional evidence in the 3-volumes claims file included the 
reports of fee-basis VA neurologic and orthopedic 
examinations conducted in June and September 1994.  The 
neurologic examination of June 1994, conducted by D. J. 
Dapra, M.D., resulted in a diagnosis of residual sciatica of 
the right lower extremity, thought by this examiner to be 
"apparently" related to the shrapnel wound of 1945.  On 
this question, Dr. Dapra indicated the following:

It is difficult for me to understand the 
exact nature of his sciatica as well, 
related to the shrapnel wound itself.  
However, the complaints with regard to 
his right lower extremity and his low 
back do date back to 1945, so it is 
highly likely that there is some 
relationship between the shrapnel wound 
and his complaints of sciatica in the 
lower extremity.

However, Dr. Dapra found no relationship between the 
appellant's spasticity in both lower extremities or his 
choreiform movements and the service-connected low back 
disability.

With respect to the relationship between the appellant's neck 
problems and the service-connected low back disability, Dr. 
Dapra offered the following opinion which was based on his 
review of the evidence contained in the appellant's claims 
file to that point in time:

[After stating that the appellant had a 
concussion at the time of his service 
injury].  However, there was no history 
of any medical attention directed to the 
neck, apparently, at the time of the 
original injury, and it would be 
impossible to say at this point that the 
patient developed spondylosis of the neck 
as a result of that injury in 1945.

On the fee-basis orthopedic examination conducted in 
September 1994, by H. E. Halvorson, M.D., the appellant 
reported that he became aware of his pain symptoms of the 
neck approximately 20 years ago while he was living in the 
Philippine Islands, although he learned to live with his pain 
and continued to work until he got older.  He also reported 
that he worked as a janitor until 1989, at which time he was 
retired on disability due to multiple musculoskeletal 
problems.  On examination, the appellant reported complaints 
of aching and stiffness in his neck, some discomfort in the 
upper extremities, and weakness, loss of agility and 
imbalance of the lower extremities.  He reported that he took 
Motrin and/or Tylenol for back and neck pain.  Dr. Halvorson 
noted that the appellant was taking medications for his high 
blood pressure, an inhaler for asthma and eye drops for 
glaucoma.  Dr. Halvorson reviewed the appellant's claims file 
which at that time included the reports of x-rays taken of 
his cervical and lumbar spines in August 1994.

Objectively, Dr. Halvorson observed that the appellant 
appeared well nourished but had difficulty with ambulation, 
requiring the use of a cane.  Range of motion of the neck was 
moderately diminished on rotation and flexion, accompanied by 
complaints of discomfort.  Extension of the cervical spine 
was markedly limited.  Examination of the upper extremities 
revealed normal range of motion; however, the appellant 
complained of some poorly localized discomfort in his right 
shoulder.  There was no evidence of muscular atrophy of the 
upper extremities.  Examination of the lower extremities 
revealed no distinct muscle atrophy noted.  Neurologically, 
he was hyperreflexic in all four extremities, particularly in 
the lower extremities.  There was also some marked clonus 
involving the ankles and it was noted that he had a 
moderately positive sciatic stretch test on the right.  
Sensation was present but diminished on the right compared to 
the left.  It was also noted that he had a well-healed scar 
just to the right of the midline overlying the L3 spinous 
process.  The scar was described as nontender and the 
shrapnel fragment was not palpable.

On the basis of these findings, Dr. Halvorson diagnosed 
advanced degenerative disc arthritis and cervical spine 
disease with residuals of myelopathy involving the lower 
extremities; history and findings suggestive of right 
sciatica without specific nerve root involvement; and, 
superficial shrapnel wound, lower back without complications.  
With respect to the issue of secondary service connection for 
the cervical spine disorder, Dr. Halvorson offered the 
following medical opinion:

This shrapnel wound he sustained in 1945 
is a very superficial wound with no 
neurologic nor orthopedic sequela.  A 
small fragment of metal is still in place 
in the soft tissues in the lower back.  
His primary problem is the acquired 
degenerative arthritis and cervical disc 
disease involving the cervical spine for 
which he was operated on and which 
improved his condition, but he still has 
residuals of cervical myelopathy.  This 
condition is not related to his shrapnel 
wound.  There is no etiologic nor causal 
relationship between the in-service 
shrapnel injury and the cervical spine 
pathology, or between the service-
connected residual low back impairment 
and the onset of the cervical spinal 
pathology.  Actually, I'm not aware of 
any service-connected residual low back 
impairment as a result of the shrapnel 
injury.

Additional evidence submitted during the pendency of the 
appeal included a medical opinion prepared by the 
aforementioned Dr. Peacock on May 14, 1996.  Dr. Peacock 
indicated that he had reviewed the appellant's medical file 
and, after briefly discussing that history, including his 
assessment that the appellant was rendered unconscious as a 
result of the 1945 grenade explosion, he offered the 
following medical opinion:

In my opinion, [the appellant's] cervical 
spondylosis, of which the spinal stenosis 
was one component, is a sequelae of the 
spine injury he suffered as a result of 
the grenade blast 45 years earlier.  It 
is true that cervical spondylosis is 
common in 71 year old individuals, but I 
feel the severity of his degenerative 
changes exceed the norm and argue that 
they have occurred as a result of that 
explosion injury.

My evidence is based on the extensive and 
severe spondylotic changes found on a 
cervical MRI which was conducted on April 
16, 1996 to determine if stenosis of the 
cervical spinal canal was recurring.  I 
have enclosed a copy of that report and 
would like you to look particularly at 
conclusion 2 on page 2 which points out 
the spinal cord distortion at several 
levels as a result of the cervical 
spondylosis.  I recall a legal phrase, 
res ipsa loquitur, which applies 
appropriately to [the appellant's] 
situation.

The aforementioned cervical MRI of April 1996 is of record 
and this report denotes an impression of postsurgical changes 
at C3-4 and severe spondylotic changes with posterior spur 
formation at multiple levels resulting in spinal cord 
distortion, especially on the right at C3-4 but at multiple 
levels as well.

Due to the complexities of the case presented by claim of 
service connection for the cervical spine disorder, and in 
light of the Court's Memorandum Decision, in August 1998, the 
Board referred the case for expert medical opinion from the 
Veterans Health Administration (VHA) pursuant to its 
authority to do so under 38 C.F.R. § 20.901(a) (1998).  In 
its request, the Board informed VHA that the dispositive 
issue on appeal concerned the etiology of the appellant's 
cervical spine disorder and whether a link, established by 
medical evidence, existed between any current symptomatology 
of that disorder and the in-service trauma described above by 
the appellant.

Specifically, the Board requested that the opinion address 
the significance (or lack thereof) of the alleged period of 
unconsciousness and/or fainting spells which the appellant 
asserted occurred in connection with the booby trap explosion 
relative to the probability that a cervical spine disorder(s) 
was causally or etiologically related to the service-
connected lower back shell fragment wound.  It was also 
requested that the opinion address both direct causation to 
the in-service injury, i.e., whether the June 1945 booby trap 
explosion injury also involved trauma to the head and neck 
area, as shown by the evidence, and assuming so, whether such 
trauma caused the cervical spine disorder(s) now currently 
diagnosed, and proximate causation, i.e., whether any 
pathology connected with the lower back shell fragment wound 
was responsible for the subsequent development of a cervical 
spine disorder(s) in the years after service.

It was further requested that the medical opinion 
specifically address three other related matters requiring 
expert medical analysis and opinion: (1) the exact nature and 
degree of severity shown in service of the appellant's lower 
back shell fragment wound, (2) whether any of the service 
medical records show any complaints, findings, 
manifestations, or diagnoses of a cervical spine disorder, 
either of acute onset or as a condition treated or shown to 
be sequelae of the June 1945 booby trap explosion injury, and 
(3) the date of onset of the appellant's cervical spine 
disorder(s) as shown by the medical evidence of record.

In addition, the specialist was requested to review the 
medical statements and opinions of Drs. Peacock, Dapra and 
Halvorson, cited above, for the express purpose of providing 
opinion, either pro or con, regarding the conclusions reached 
by each as to the etiology of the appellant's cervical spine 
disorder(s).

Accordingly, in July 1999, a VHA expert medical opinion of a 
physician at the VA Medical Center in Tampa, Florida, was 
made part of the record on appeal in accord with the Board's 
notice and comment procedures.  38 C.F.R. § 20.903 (1999); 
see also Thurber v. Brown, 5 Vet. App. 119 (1993); Austin v. 
Brown, 6 Vet. App. 547 (1994).  No additional evidence or 
argument was submitted in response to the VHA opinion by the 
appellant or his attorney.

After reviewing all of the evidence of record in the three-
volumes claims file and discussing the appellant's medical 
history relative to his shell fragment wound and cervical 
spine disorders, the VHA physician determined that in his 
medical judgment (1) the appellant's shell fragment wound was 
a "minor" wound to the soft tissue of his back, right of 
the midline at the L3 level, (2) that it required no further 
treatment other than debridement and suturing, and (3) that 
there was no evidence in these records to show that he 
fainted or became dizzy as a result of the blast injury.  
Based on these findings, the VHA physician concluded the 
following, in pertinent part:

I am entirely in agreement with Dr. 
Halvorson's opinion that the original 
trauma was a minor soft tissue injury, 
that there was no complaint or treatment 
for any concussive injury whatsoever for 
at least 45 years, and that his cervical 
spinal condition is unrelated to his 
military service, despite the opinion to 
the contrary rendered by a VA 
neurologist, Dr. Peacock, in 1996.

The VHA physician concluded his remarks by opining that there 
was no connection whatsoever between the trauma the appellant 
sustained in 1945 as a result of the shell fragment wound 
injury and any of his current complaints.

II.  Analysis

Increased Disability Evaluation:  Residuals, Shell Fragment 
Wound, Low Back

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that this 
claim is well grounded.  38 U.S.C.A. 5107(a) (West 1991) and 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This finding is 
based on his contentions regarding the increased severity of 
his service-connected low back disability.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

Residuals of shell fragment wounds involving muscle injuries 
are rated for impairment of the muscles damaged by shell 
fragments.  38 C.F.R. § 4.72 (1998).  In this case, where the 
muscle damage involves the muscles of the lumbar spine (Group 
XX), the Rating Schedule provides a noncompensable evaluation 
for slight functional impairment caused by the muscle injury; 
a 20 percent evaluation is warranted for moderate functional 
impairment.  38 C.F.R. Part 4, Code 5320 (1998).  
"Moderately severe" impairment is rated 40 percent 
disabling under code 5320.  "Severe" impairment is rated 60 
percent disabling under code 5320 and this rating represents 
the maximum schedular evaluation that can be assigned for 
lumbar muscle group injuries.

A shell fragment wound injury may also be rated for 
impairment caused by scars.  According to the Rating 
Schedule, "[s]cars, other," are rated on the basis of 
limitation of function of the body part affected.  38 C.F.R. 
Part 4, Code 7805 (1998).  Scars which are tender or painful 
on objective demonstration are rated 10 percent disabling.  
38 C.F.R. Part 4, Code 7804 (1998).

After having reviewed the evidence, the Board is of the 
opinion that the appellant is appropriately rated for his low 
back disability at the 40 percent level.  His disability is 
currently manifested by complaints of chronic low back pain 
and right-sided sciatica into his lower extremity.  On the VA 
fee-basis examinations of 1994, the orthopedic examiner, Dr. 
Halvorson, was unable to identify any significantly disabling 
residuals of this disability other than a "moderately" 
positive sciatic stretch test of his right lower extremity.  
Neurologically, Dr. Dapra opined that his sciatic pain 
complaints were related to the old shrapnel injury but he also 
found no other associated residuals.  In view of these 
findings, which are supported by these physicians' physical 
examinations of the appellant and review of his medical 
history reflected in the claims file, the Board concludes that 
it is not shown by the evidence that he has a severely 
disabling muscle injury to his lumber spine.  This conclusion 
is based on the medical evidence as reflected by Dr. Dapra's 
findings of right-sided sciatica without other associated 
muscular abnormalities and the examination results noted by 
Dr. Halvorson who essentially concluded that the appellant had 
no significantly disabling residuals from this injury.  The 
Board notes that his reported complaints and the objective 
medical findings on the 1994 VA fee-basis examinations were 
essentially similar to those noted on VAXs conducted in 1984 
and 1991.  In this respect, it is further the Board's 
conclusion that it has not been shown that his disability 
increased in severity compared to the 1984 VAX, the findings 
of which (complaints of sciatic-type pain and walks with a 
limp) are nearly identical to those noted on the examinations 
conducted in 1991 and 1994.

The Court's Memorandum Decision of August 1998 ordered the 
Board to readjudicate this claim in light of the 1997 
amendments to the Rating Schedule for the various muscle 
group injuries, including Muscle Group XX.  See 62 Fed. Reg. 
30235 (June 3, 1997) (revising, inter alia, 38 C.F.R. §§ 4.56 
(evaluation of muscle disabilities) and 4.73 (schedule of 
muscle injury ratings)).  The Court indicated that in light 
of these changes, and since the claim remained in appealed 
status, the appellant was entitled to application of the 
version of the schedule that was most favorable to his claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Notwithstanding these revisions, it is noted that the 
schedular ratings (zero percent, 10 percent, 20 percent, 
etc.) applicable to the appellant's shell fragment wound 
disability - Diagnostic Code 5320 (Group XX - lumbar region) 
- did not change as a result.  Moreover, the change in the 
descriptions of the moderately severe and severe levels of 
muscle injury in 38 C.F.R. § 4.56 was not intended to be a 
substantive change.  62 Fed. Reg. 30235, 30236 (June 3, 
1997).  Hence, a remand to the RO is not deemed necessary for 
readjudication as no actual prejudice would result to the 
appellant by way of appellate review of the claim according 
to the old or revised rating criteria.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993); see VAOPGCPREC 16-92, 57 Fed. Reg. 
49747 (1992).  However, although there were no substantive 
changes brought about by the amended provisions of the Rating 
Schedule applicable to this case, the amended provisions of 
the schedule cited above were considered by the Board herein 
as if "more favorable" to the appellant in light of the 
revisions to the explanatory sections of the revised Rating 
Schedule for muscle group injuries.  Cf. VAOPGCPREC 11-97, 
62 Fed. Reg. 37953 (1997) (General Counsel held that 
questions as to whether any of the recent amendments to VA's 
rating schedule pertaining to mental disorders are more 
beneficial to claimants were to be resolved in individual 
cases where those questions are presented; Board could 
determine which version of the rating schedule was more 
favorable to the claimant and apply those regulations).  Even 
with such consideration, the evidence does not show such 
muscle damage as would more nearly reflect the description of 
a severe muscle injury under 38 C.F.R. § 4.56 (1999).  The 
examiners in 1994 found no definite neurologic weakness of 
any of the major muscle groups and no distinct muscle 
atrophy.  Minute multiple scattered foreign bodies are not 
shown nor is scar adhesion.  Neither by type of injury nor 
history and complaint as described in 38 C.F.R. § 4.56 does 
the veteran's injury more nearly reflect a severe muscle 
injury or disability.  Consequently, as stated above, an 
increased evaluation under Diagnostic Code 5320, as revised, 
is not in order.

A higher rating by analogy under code 5293 (60 percent) is 
not warranted since the above-cited medical findings are not 
shown to be indicative of pronounced intervertebral disc 
syndrome in view of the fact that appellant only takes over-
the-counter pain relief medications (Motrin and/or Tylenol) 
for his complaints of low back pain and right-sided sciatica.  
The Board also notes that the other medical findings 
associated with "pronounced" sciatic neuropathy 
(demonstrable muscle spasm, absent ankle jerk) were not 
indicated on the VA fee-basis examinations of 1994.  
Moreover, a higher rating by analogy to code 8520 (paralysis 
of the sciatic nerve) is not warranted as well since it is 
not shown by the medical evidence of record that he has 
"marked muscular atrophy" of his lower extremities.

In addition, in view of the findings of record which reflect 
that the appellant's scar from this injury has been well 
healed and nontender since before he was discharged from the 
military in 1945, over fifty years ago, the Board concludes 
that a basis to assign a disability rating for a scar under 
diagnostic codes 7804-7805 is not demonstrated in this case.  
The Court has stated that a scar is not a compensable 
condition unless the veteran experiences some complications 
with the scar.  See Chelte v. Brown, 10 Vet. App. 268, 272 
(1997).  In this case, it is neither claimed by the appellant 
nor is there is any objective medical evidence showing 
residual complications from the shell fragment wound scar to 
his low back.

In summary, the objective medical evidence does not indicate 
a residual disability as a result of the shell fragment wound 
injury to the lumbar spine that is more than moderately 
disabling.  Further, there is no evidence of regular 
outpatient care or hospitalization for this disability in the 
years after service.  In the opinion of the Board, the 
clinical findings of record are consistent with no more than 
"moderately severe" impairment due to muscle damage in the 
appellant's lumbar spine, as contemplated under diagnostic 
code 5320.  Accordingly, the Board concludes that the 
disability picture presented does not support a higher 
evaluation according to the schedular criteria.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the appellant.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, however, 
the appellant's low back disability is found to be adequately 
evaluated pursuant to Code 5320.

Further, with respect to the rating of musculoskeletal joint 
disabilities, the Court has held that the Board must consider 
the application of 38 C.F.R. § 4.40 (1998) regarding 
functional loss due to joint pain on use or during flare-ups, 
and 38 C.F.R. § 4.45 (1998) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202, 203 (1995) (Title 38, Code of 
Federal Regulations, Sections 4.40 and 4.45 make clear that 
pain must be considered capable of producing compensable 
disability of the joints); see also Quarles v. Derwinski, 
3 Vet. App. 129, 139-40 (1992) (Board's failure to consider 
section 4.40 was improper when that regulation had been made 
potentially applicable through assertions and issues raised 
in record).  Accordingly, the Court's holding in DeLuca 
requires the Board to consider whether increased schedular or 
separate (multiple) ratings for the appellant's shell 
fragment wound disability may be in order on two additional 
bases besides the applicable schedular standards cited above, 
to wit: (1) pursuant to 38 C.F.R. § 4.40 on the basis of 
additional functional loss due specifically to complaints of 
pain on use or during flare-ups; and (2) pursuant to 38 
C.F.R. § 4.45 if there is additional functional loss due 
specifically to any weakened movement, excess fatigability, 
or incoordination.

Additionally, with regard to assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Codes 
5003 or 5010, the General Counsel recently held that the 
Board must consider whether an increased schedular or 
separate rating may be in order pursuant to 38 C.F.R. § 4.59 
on the basis of painful motion "with joint or periarticular 
pathology."  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).
With respect to the above, the General Counsel held the 
Board's consideration of sections 4.40, 4.45 and 4.59 
depended on whether the musculoskeletal disability was rated 
under a specific diagnostic code that did not involve 
limitation of motion and where another diagnostic code based 
on limitation of motion was potentially applicable to the 
particular disability under consideration.  Ibid.  However, 
the General Counsel cautioned that the applicability of a 
separate or multiple rating for a musculoskeletal disability 
was subject to the limitations of 38 C.F.R. § 4.14, which 
prohibits "the evaluation of the same manifestation [of a 
disability] under different diagnoses."  Id.

The regulation for musculoskeletal system functional loss in 
section 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursions, 
strength, speed, coordination and 
endurance.  It is essential that the 
examination on which ratings are based 
adequately portray the anatomical damage, 
and the functional loss, with respect to 
all these elements.  The functional loss 
may be due to absence of part, or all, of 
the necessary bones, joints and muscles, 
or associated structures, or to 
deformity, adhesions, defective 
innervation, or other pathology, or it 
may be due to pain, supported by adequate 
pathology and evidenced by the visible 
behavior of the claimant undertaking the 
motion.  Weakness is as important as 
limitation of motion, and a part that 
becomes painful on use must be regarded 
as seriously disabled.  A little used 
part of the musculoskeletal system may be 
expected to show evidence of disuse, 
either through atrophy, the condition of 
the skin, absence of normal callosity[,] 
or the like.

Section 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of 
movements in different planes of motion and, therefore, 
inquiry will be directed to such considerations as movement 
abnormalities, weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; and incoordination 
(impaired ability to execute skilled movements smoothly).

As mentioned above, section 4.59 provides a compensable 
evaluation on the basis of painful motion "with joint or 
periarticular pathology."

The appellant's complaints notwithstanding, increased or 
separate ratings under 38 C.F.R. §§ 4.40 and 4.45 are not 
warranted because the competent medical evidence does not 
substantiate additional range-of-motion loss due to pain on 
use or during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination in any of the joints or 
muscles impacted by the shell fragment wound.  The medical 
evidence is negative for evidence of additional functional 
loss affecting the joints of the lumber spine where the wound 
is located.  As indicated above, the appellant has a 
disability which is rated for some decreased weakness and pain 
left by the retained fragments.  However, beyond the 
discussion of the disability above, there is no evidence of 
additional functional impairment that is not otherwise covered 
by the schedular ratings assigned for his disability.

Accordingly, the Board finds that the evidence is against a 
finding of "additional functional loss" that might be caused 
by weakness and/or pain complaints.  Consequently, the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) is 
not for application in this case as the evidence for and 
against the claim is clearly not in equipoise.  Cf. Williams 
(Willie) v. Brown, 4 Vet. App. 270, 273-74 (1993) (citing 
Gilbert, supra, 1 Vet. App. at 54, the Court found 
"significant" evidence in support of veteran's claim).  In 
this case, for the reasons stated, the Board finds a 
preponderance of the evidence to be against the claim.  See 
Gilbert and Alemany.
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

Finally, the Board observes that the medical evidence on file 
does not reflect findings demonstrating that the appellant's 
residual muscle group XX injury involves painful motion 
"with joint or periarticular pathology."  Unstable or 
malaligned joint and soft tissue crepitation are not shown, 
and pain itself is not shown to cause more than the 
moderately severe disability already contemplated by the 
schedular rating assigned.  Hence, a separate rating for this 
disability under section 4.59 is not in order.

In view of the above, the Board concludes that increased 
disability rating for the shell fragment wound disability of 
the low back is not warranted, based on the application of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.

Finally, it is noted that the RO declined to refer this claim 
for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b) (1998) when it last adjudicated this case by 
supplemental statement of the case in July 1996.  The Board 
agrees.  In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court 
held that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
9 Vet. App. at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of extraschedular 
ratings.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluations assigned for the appellant's low back 
disability is not deemed to be inadequate.  As fully detailed 
above, the medical evidence does not reflect that the 
appellant's shell fragment wound disability has increased in 
severity over the past several years beyond the level granted 
for the condition in 1984 and hence, it does not appear that 
the appellant has an "exceptional or unusual" disability 
related thereto.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has required hospitalization in the recent past for 
his shell fragment wound disability.  Indeed, other than a 
period of hospitalization for his cervical spine in 1990, the 
appellant has never required inpatient treatment for his old 
war wound in the post service period.  In addition, there is 
no record of significant or regular outpatient treatment for 
this disability.  With respect to employment, it is noted 
that the appellant is currently unemployed.  However, 
although the record reflects that he last worked in 1989, it 
is not shown that he has looked for new employment since 
then, and in this sense, it is not currently shown how his 
old shell fragment wound is so unusual of a disability that 
it prevents him from working in some capacity.  The RO 
awarded a higher disability rating in 1984 because the 
evidence considered at that time showed that an increased 
level of disability had occurred.  The award was based on the 
schedular criteria, which as detailed above, is not found to 
be insufficient to compensate the appellant for his 
disability.  Hence, a longitudinal review of the record does 
not actually reflect a history or pattern of "marked 
interference" in employment due specifically to his service-
connected disability which would take this case "outside" 
of the regular schedular standards.  Thus, in the absence of 
any evidence which actually shows that his disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, an extraschedular rating 
on the basis of employment handicap is not in order.

Service Connection for a Cervical Spine Disorder

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that this claim is 
well grounded.  38 U.S.C.A. 5107(a) Murphy, 1 Vet. App. 78 
(1990).  This finding is based on the medical evidence of 
record which includes the medical opinion of a VA 
neurologist, Dr. Peacock, who believes that his currently 
diagnosed cervical spine disorder is related to the old shell 
fragment wound injury.

Pursuant to 38 U.S.C.A. § 7104(d)(1), the Board is required  
to provide a written statement of the reasons or bases for 
its findings and conclusions on material issues of fact and 
law.  To this end, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the veteran.  
See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Prior to addressing the merits of this claim, the Board must 
address a factual issue which is in dispute, the outcome of 
which is determined by the liberalizing evidentiary standards 
set forth under 38 U.S.C.A. § 1154(b) and its corresponding 
regulatory and caselaw authority.  In the case of any veteran 
who engaged in combat with the enemy in active service with a 
military, naval, or air organization during a period of war, 
campaign, or expedition, the VA will accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve reasonable doubt in favor of the veteran.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1998); see also Gregory v. Brown, 8 Vet. App. 563 (1996); 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).

However, where section 1154(b) is applicable, proof of in-
service incurrence or aggravation of such injury or disease 
may be rebutted by clear and convincing evidence to the 
contrary.  The "clear and convincing" evidence standard is 
a weight greater than the "preponderance" standard and 
therefore, a combat veteran is afforded a lower evidentiary 
standard to establish incurrence or aggravation of a disease 
or injury in service.  On this point, a recent decision of 
Court held that the term "service connection" as used in 
section 1154(b) refers to proof of incurrence or aggravation 
of a disease or injury in service as opposed to the legal 
standard of establishing entitlement to payments for 
disability.  See Kessel v. West, No. 98-772 (U.S. Vet. App. 
Sept. 20, 1999) (en banc) (the Court overruled its prior 
holding in Arms v. West, 12 Vet. App. 188 (1999) to the 
extent that Arms could be read as establishing or implying in 
dicta that application of section 1154(b) to the merits of a 
case could result in the award of service connection without 
also establishing sufficient evidence of all the elements of 
service connection, namely, a current disability, causal 
nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms 
subsequent to service).  Thus, assuming no clear and 
convincing evidence to the contrary, section 1154(b) only 
serves to relax the evidentiary proof standards required to 
establish service incurrence or aggravation of a disease or 
injury in service.  Id.  Medical nexus evidence and evidence 
of a current disability are still required to be submitted.  
Id.

The facts in this case support a finding that the appellant 
engaged in combat with the enemy during his recognized 
guerrilla service of World War II.  That being conceded, the 
liberalizing evidentiary standards set forth under section 
1154(b) of the Code may require the Board to accept as 
truthful his accounts of being rendered unconscious as a 
result of the June 1945 booby trap explosion.  However, the 
Board finds that the appellant's post service account of this 
incident has been rebutted by clear and convincing evidence 
to the contrary.

Initially, it is noted that there exists an official record 
of the June 1945 booby trap explosion and treatment therefor 
and it is not shown by this official record that he was 
knocked unconscious as a result of this injury.  The 
liberalizing standards under  38 U.S.C.A. § 1154(b) are 
ordinarily applicable where no official record exists of the 
incident.  As indicated above, a sick report prepared on the 
day of the incident did not reflect that he was unconscious 
upon his admission for treatment of the shell fragment wound 
injury.

Regarding the above, the Court in its August 1998 Memorandum 
Decision found a number of prejudicial errors in the Board's 
November 1996 decision which the Board will address herein.  
First, the Court found error because the Board failed to 
address in connection with the relative weight afforded to 
Dr. Peacock's medical opinion the statements appearing in the 
service medical records which related a history of fainting 
and a diagnosis of situational reaction, mild, manifested by 
a number of symptoms, including fainting.  The Court stated, 
"[t]hese diagnoses are clearly relevant to a finding 
concerning consciousness following the grenade blast 
. . . ."

The Board nevertheless finds that when the entire evidentiary 
record is carefully examined in this case, there is clear and 
convincing evidence to show that the appellant did not in 
fact sustain loss of consciousness in connection with the in-
service booby trap explosion incident.  The service medical 
records document that the incident occurred on June 8, 1945, 
at which time he received debridement and suturing for what 
was clearly described as a shell fragment wound to the low 
back region.  The treatment record describes no loss of 
consciousness or related-type injury and this fact is well 
supported by the recent VHA expert medical opinion of July 
1999.  The VHA physician reviewed all the evidence of record, 
including the medical statements/opinions of Drs. Dapra, 
Halvorson and Peacock, and concluded that the original injury 
was (1) a minor soft tissue injury to the low back region, 
and that (2) there was no complaint or treatment for any 
concussive injury "whatsoever".  This opinion is backed by 
the service medical records themselves which document 
treatment for the original injury on June 8th (which shows no 
evidence of a concussive injury).  The reports of dizziness, 
fainting, etc., appear later in a treatment report dated June 
15, 1945.  On that occasion, he was treated for a history of 
fainting, dizziness and pericardial pain, and thereafter, for 
what appears to be situational anxiety caused by the shell 
fragment wound injury.  However, in no manner were any of his 
physical complaints specifically linked at that time to the 
shell fragment wound injury that occurred a week before.  In 
fact, the shell fragment wound was described as nearly healed 
and mild in degree of residual severity on June 15th.  It 
should be emphasized that this is not a true section 1154(b) 
case because official records exist pertaining to the June 8, 
1945 incident, and additional treatment soon thereafter on 
June 15th and June 20th, and these records do not factually 
support a finding that the injury involved loss of 
consciousness or any kind of neck or head injury.

Likewise, the affidavits of the soldiers detailed above in 
the Background section of this decision are insufficient to 
rebut the service medical records and the opinion of the VHA 
physician.  These statements do not reflect the affiants' 
observations that the appellant was knocked unconscious as a 
result of the booby trap explosion; rather, they say that it 
looked like he was about to faint due the rapid loss of blood 
from his back caused by the shell fragment.  Hence, their 
observations appear to fall well short of supporting the 
appellant's position, which was first put forth decades after 
the events in question, that he was rendered unconscious in 
the booby trap explosion.  Accordingly, in the Board's view, 
these statements by themselves do not actually support a 
finding that the injury involved loss of consciousness or 
even a full-blown fainting spell.

Moreover, the lay statements cited above are only probative 
to the extent that they purport to express the affiants' 
belief that they thought the appellant was about to faint as 
a result of the blood loss caused by the back wound.  What 
these statements lack, however, is the more probative quality 
of the medical evidence pertinent to this issue; 
specifically, the service medical records and 1999 VHA 
medical opinion which reflects the author's medical judgment 
that the service records in question do not support a finding 
that the original shell fragment wound injury involved loss 
of consciousness or any kind of injury to the neck or head.  
When the service medical records and the aforementioned 
medical opinions are read together and examined for probative 
value, the Board is persuaded that the evidence clearly and 
convincingly shows that the appellant did not sustain loss of 
consciousness or any kind of head/neck injury as a result of 
the June 8, 1945 shell fragment wound injury.

The Court also found error on the basis that the Board 
improperly relied on the fact that the appellant was admitted 
to treatment on June 8, 1945, in a sitting rather than lying 
position in support of a finding that he was not rendered 
unconscious as a result of the June 8, 1945 booby trap 
explosion.  The Court added that such a fact could not rule 
out the possibility that he was rendered unconscious at the 
time he was wounded and regained consciousness by the time he 
arrived at the field hospital.  On this point, the Board will 
not presume the appellant's medical status on the fact that 
he was admitted in a sitting position because in no manner 
does the evidentiary record shed any light on the medical 
significance of this fact, i.e., whether he was conscious or 
unconscious.  Rather than attempting to place any 
significance on the report that he was admitted in a sitting 
position, the Board will rely on its analysis of the entire 
evidentiary record and the conclusions of the VHA expert 
medical opinion detailed above.  Based on that analysis, the 
Board finds the evidentiary record as constituted clearly and 
convincingly demonstrates that he was not in fact rendered 
unconscious by the June 8th incident.  As stated above, 
official records exist pertaining to the events in question 
and these records do not reflect that he sustained any kind 
of a head or neck injury or that he was knocked out when hit 
with the shell fragment in the lower back on June 8, 1945.

With the above-cited findings for consideration, the Board 
will now address the underlying merits of this claim.  
Initially, the Board finds no objective evidence to support a 
grant of service connection for a cervical spine disorder on 
a direct incurrence or aggravation basis.  38 C.F.R. 
§§ 3.303, 3.306 (1998).  As indicated above, the service 
medical records are entirely negative for any complaints, 
findings, manifestations or diagnoses of a cervical spine 
disorder, either of acute onset etiology or as a condition 
treated in connection with the June 1945 booby trap explosion 
injury.  The medical evidence dated in the post service 
period shows only one complaint of neck pain on an 
examination in 1970, 24 years after service, but no diagnosis 
of any cervical spine abnormality, and no further complaint 
or treatment for complaints of neck pain until 1989, many 
more years after service.  Accordingly, service connection 
for this disability on these bases is not warranted as a 
cervical spine disorder was not shown in service or within 
any one year presumptive period (38 U.S.C.A. § 1101, 1112 
(West 1991); 38 C.F.R. § 3.307, 3.309 (1999) for arthritis), 
nor is there continuity of cervical spine problems shown from 
service discharge to 1989 when a chronic cervical spine 
disability was first shown.

However, the appellant does not allege direct service 
connection, but instead, avers that his cervical spine 
disorder was caused by his service-connected shell fragment 
wound injury to his lower spine.  Under the pertinent 
regulatory criteria, service connection may also be granted 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

The Board is of the opinion that a preponderance of the 
evidence does not show a causal or medical relationship 
between the cervical spine disorder and the service-connected 
low back disability.  The medical opinion of Dr. Halvorson 
and the recent VHA expert medical opinion are deemed to 
outweigh the contrary opinion of Dr. Peacock because it is 
clear that these opinions more accurately reflect the nature 
and circumstances of the appellant's shell fragment wound 
injury of June 8, 1945. As indicated above, Dr. Halvorson 
observed that the service department medical evidence only 
showed a superficial wound to his low back region for which 
he found no medical relationship to the problems the 
appellant began to experience with his neck many years after 
service.  He provided a medical basis for his opinion ("very 
superficial" shrapnel wound) based on his physical 
examination of the appellant and his review of the medical 
evidence contained in the claims file.  Similarly, the VHA 
physician came to the same conclusions and in fact stated his 
agreement with Dr. Halvorson.  He, too, found that the wound 
to the low back area was a "minor" soft tissue injury, that 
there was no evidence of any concussive-type injury 
associated with it, and that his cervical spine condition was 
unrelated to his military service.

The Board further finds that Dr. Dapra's medical opinion is 
persuasive to the extent that he found no medical 
relationship on a neurological basis between the old shell 
fragment wound and the cervical spine disorder even though he 
apparently relied on the appellant's reported medical history 
of being knocked unconscious as a result of the shell 
fragment wound injury.  In the opinion of the Board, Dr. 
Dapra's opinion adds further preponderating evidence against 
the claim, and specifically, against Dr. Peacock's opinion, 
because he found no etiological link between the injury and 
the cervical problems notwithstanding the fact that he must 
have assumed by way of the appellant's medical history that 
the injury involved loss of consciousness.

Moreover, it should be noted that the Board's conclusions are 
based on the entirety of the evidence of record, with 
particular emphasis being placed on the probative value of 
the service medical records, the report of VAXs conducted in 
1955, 1984, 1991, and the medical opinions of Drs. Halvorson 
and Dapra and the 1999 VHA expert medical opinion.  The 
opinions of Drs. Halvorson and Dapra were based on their 
study of the nature of the initial injury, the course of 
complaints over the years and the nature and severity of the 
current cervical spine disability.  In contrast, Dr. 
Peacock's 1990 statement does not reflect a study of the 
entire record and specifically the record of the initial 
injury.  Additionally, by his own admission, Dr. Peacock's 
conclusion in his 1996 statement was based solely on the 
current level of disability. 

The Court also found error in the Board's November 1996 
decision on the basis of its finding that the shell fragment 
wound was not "serious in nature."  The Court pointed to 
the sick report of June 8, 1945 that noted that his injury 
was "severe" and other records that described it as 
"moderately severe."  The Court indicated that the Board 
needed independent medical evidence to support a finding that 
the injury was not serious.  This matter has now been 
addressed by the 1999 VHA expert medical opinion which found 
that the June 8, 1945 shell fragment wound was a minor soft 
tissue injury only.  This conclusion, when considered along 
with Dr. Halvorson's medical examination and opinion of 
September 1994, provides independent medical evidence that 
the wound, although initially reported as severe, was not 
serious in nature.  As noted, the wound was superficial, only 
one centimeter in length and it was treated routinely with 
debridement and suturing.  The medical opinions of Dr. 
Halvorson and the VHA physician are in the opinion of the 
Board dispositive on this point, and accordingly, the the 
probative value of Dr. Peacock's opinion is compromised by 
the factual record in this case.

The precedent holdings of the Court support the Board's 
analysis of the probative value of Dr. Peacock's medical 
opinion.  The Court has consistently held that the Board need 
not accept as probative to the disposition of a claim medical 
conclusions which relate the etiology of a disorder to a 
service-related incident based essentially on a veteran's 
reported medical history where the probative value of that 
history has been placed into question.  See Swann v. Brown, 5 
Vet. App. 229 (1993); see also Wilson v. Derwinski, 2 Vet. 
App. 614 (1992) and Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Court also found error in the November 1996 Board 
decision on the basis that the Board committed a violation of 
the holding in Colvin v. Derwinski, 1 Vet. App. 171 (1991) by 
judging the weight of the medical opinions expressed by 
Drs. Peacock and Halvorson on the basis that the appellant's 
consciousness was relevant to the probability that a cervical 
spine disorder was etiologically related to the service-
connected shell fragment wound disability to the low back.  
For the reasons detailed above, however, the Board does not 
at this time need to assess the relative probative value of 
the opinions of Drs. Peacock and Halvorson on these grounds 
because the VHA physician reviewed each of these opinions and 
found no medical or factual basis to support a causal 
connection between these two conditions.  The VHA physician 
agreed with Dr. Halvorson that the old war wound was in no 
way related to the problems the appellant began to experience 
with his neck decades after service.  Hence, the question of 
whether the appellant was conscious or not when he was 
injured on June 8, 1945 is not actually germane to the issue 
presented; the bottom line here is that two VA physicians 
have examined the record in this case and concluded that 
there is no relationship between the war injury and the neck 
disorder the appellant developed years after.  Accordingly, 
with the only relevant evidence that is supportive of the 
appellant's claim consisting of Dr. Peacock's opinion, which 
as noted above, is not based on a full, objective review of 
the record, and considering the medical opinions of Dr. 
Halvorson and the VHA physician who had the benefit of 
reviewing Dr. Peacock's opinion in light of the whole record, 
the Board finds that a preponderance of the evidence is 
against the claim.

In summary, the preponderance of the evidence is against a 
finding of a causal relationship between the veteran's 
current cervical spine disability and injury in service or 
his service-connected residuals of a shell fragment wound to 
the low back.  The appellant's contentions advanced on 
appeal, without sufficient competent clinical or historical 
corroboration, are considered to be of insufficient probative 
value to serve as a basis for a grant of service connection 
for the disability at issue.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Total Disability Rating on the Basis of Individual 
Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16 (1998).

In this case, the Board notes that the schedular criteria 
pursuant to 38 C.F.R. § 4.16(a), have not been met.  The 
appellant's only service-connected disability, residuals of 
the shell fragment wound to his low back, is rated 40 percent 
disabling.  Hence, the current combined disability rating is 
40 percent.  38 C.F.R. § 4.25 (1998).

The Board concludes that the preponderance of the evidence is 
against the appellant's claim to a total rating for 
compensation purposes based upon individual unemployability.  
In reaching this conclusion, the Board has considered the 
probative value of the evidence of record and determined that 
the lack of objective evidence, including medical evidence to 
establish that the appellant is, in fact, unemployable by 
reason of his service-connected low back disability alone, 
weighs against his contentions of unemployability.

The appellant's contentions are directly contradicted by the 
medical evidence in this case which reflects significant and 
current functional impairment due to nonservice-connected 
disabilities, in particular, his hypertension and coronary 
artery disease.  Medical records reflect that the appellant 
has been treated primarily for his nonservice-connected 
disabilities in the post service period.  Conversely, the 
Board notes that his low back disability has not required 
regular inpatient or outpatient treatment in the recent past 
and that accordingly, his disability has been rated at its 
present level for many years (since 1983).  These facts 
contradict the appellant's assertions submitted in 
conjunction with his claim on appeal that he is presently 
totally disabled due solely to his service-connected low back 
disability.

In addition, the Board notes that the evidence in this case 
does not contain medical findings or opinions attributing his 
unemployability solely to his service-connected low back 
disability.  Although the record reflects that he was 
terminated from his last job in 1989 as a janitor working at 
a gambling casino because he was "... physically unable to 
perform the duties.... ," it was not affirmatively indicated 
by the State of Nevada's Employment Security Department that 
produced this finding that his low back disability was solely 
responsible.  These findings, when viewed in light of the 
fact that the appellant does not meet the schedular criteria 
as noted above, are insufficient to establish a basis for 
individual unemployability due to his service-connected low 
back disability.

Based on the foregoing, the Board concludes that entitlement 
to a total rating for compensation purposes based upon 
individual unemployability should be denied.

Other Considerations

With respect to the appellant's claims addressed by this 
appeal, and for the reasons discussed above pertinent to each 
issue, the Board finds that the evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).





	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating above 40 percent for the residuals of a 
shell fragment wound to the low back is denied.

Service connection for a cervical spine disorder is denied.

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

